Libbey, J.
This case is an appeal by the trustee from the judgment of the trial justice against him. At the second term the plaintiff filed amotion to dismiss the appeal for the reason that the trustee had no right of appeal and this court had no jurisdiction. The motion was overruled and the plaintiff filed exceptions. The motion is in the nature of a dilatory plea ; overruling it did not end the suit, but kept it in court for further proceedings. In such case the exceptions should await the final disposition of the case. The court should have proceeded and closed the case and then if plaintiff was aggrieved it should have been marked law and continued. It is improperly entered on the law docket. Ii. S., c. 77, § 22. State v. Inness, 53 Maine, 536.

Dismissed from the law docket.

Appleton, C. J., Walton, Barrows and Daneorth, JJ., concurred.